                Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


     SECURITIES AND EXCHANGE COMMISSION                            )
     100 F Street NE                                               )
     Washington, DC 20549,                                         )
                                                                   )
                                  Plaintiff,                       )
                                                                   )
     v.                                                            )
                                                                   )
     CRYSTAL WORLD HOLDINGS, INC.                                  )
     1701 Pennsylvania Ave NW Ste. 300                             )
     Washington, DC 20006                                          )
     (202) 294-5308,                                               )
                                                                   )   CIVIL NO. 1:19-cv-2490
     THE NEW SPORTS ECONOMY INSTITUTE                              )
     833 N. Garfield Avenue                                        )
     Pasadena, CA 91104                                            )
     (202) 294-5308,                                               )
                                                                   )
     and                                                           )
                                                                   )
     CHRISTOPHER PAUL RABALAIS                                     )
     833 N. Garfield Avenue                                        )
     Pasadena, CA 91104                                            )
     (202) 294-5308                                                )
                                                                   )
                                  Defendants,                      )
                                                                   )


                                           COMPLAINT

           Plaintiff Securities and Exchange Commission alleges:

I.         INTRODUCTION

           1.     The Commission brings this action to enjoin Defendants Crystal World Holdings,

Inc. (“CWH”), The New Sports Economy Institute (“NSEI”) and Christopher Paul Rabalais

(“Rabalais”) from violating the registration and antifraud provisions of the federal securities laws.

From no later than July 2014 through at least April 2019, Defendants raised almost $1.5 million

                                                -1-
             Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 2 of 14



from hundreds of individuals in the United States and across the world through the unregistered

offer and sale of securities in CWH. In addition, in the offer and sale of those securities,

Defendants also made material misrepresentations and engaged in practices which operated as a

deceit upon the purchasers of the securities.

       2.      Rabalais, through CWH and NSEI, sold unregistered shares of CWH stock to the

public without a valid exemption from registration. Rabalais described the payments by investors

for CWH shares as “donations” to NSEI, a nonprofit entity he formed and controlled. He told

investors the CWH shares were “gifts” granted in exchange for those “donations.”

       3.      Rabalais touted at various times that CWH stock was about to be registered with

the Commission and stressed the importance of buying the stock before registration made it

valuable. These solicitation statements were materially false and misleading because Defendants

never took any steps to register CWH shares with the Commission.

       4.      As a result of the conduct alleged in this Complaint, Defendants violated Sections

5 and 17(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. §§ 77e and 77q(a). Unless

restrained and enjoined, Defendants are reasonably likely to continue to violate the federal

securities laws.

       5.      The Commission therefore respectfully requests the Court enter: (i) a permanent

injunction restraining and enjoining Defendants from violating the federal securities laws; (ii) a

permanent injunction restraining and enjoining Defendants from engaging in certain further

conduct; (iii) an order directing Defendants to pay disgorgement with prejudgment interest on a

joint and several basis; and (iv) an order directing Defendants to pay civil money penalties.




                                                -2-
               Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 3 of 14



II.       DEFENDANTS

          6.    CWH is a Wyoming corporation organized by Rabalais in 2014 with its principal

office located in Washington, DC. CWH is the holding company and owner of all intellectual

property related to the experimental sports marketplace website platform known as

AllSportsMarket (“ASM”) and found at www.allsportsmarket.com. ASM describes itself as “an

experimental marketplace” that allows individuals to “buy & sell shares of your favorite sports

teams in a 24-hour, worldwide marketplace” and “earn money when your stocks perform well.”

ASM was founded by Rabalais in hopes of making “sports an asset class.” His stated goal was for

ASM to become a regulated exchange and the platform for the offer of sports trading instruments

to the investing public.

          7.    NSEI is a Texas 501(c)(3) non-profit corporation organized by Rabalais in 2011

with its principal office located in Pasadena, CA. NSEI operates the ASM platform pursuant to a

royalty-free intellectual property licensing agreement with CWH.

          8.    Rabalais, age 49, is a resident of Pasadena, CA and Humble, TX, and the founder,

president, principal, managing member, managing director and/or general partner of CWH and

NSEI. During the relevant time period, Rabalais directed or controlled the business activities and

affairs of CWH and NSEI, using both companies’ offices and financial accounts in connection

with the transactions described herein, and both companies functioned as his alter ego.

III.      JURISDICTION AND VENUE

          9.    The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, and Sections 20(b), 20(d) and 22(a) of the Securities Act, 15 U.S.C. §§ 77t(b), 77t(d) and

77v(a).




                                                -3-
             Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 4 of 14



       10.     The Court has personal jurisdiction over Defendants and venue is proper in this

District pursuant to Section 22(a) of the Securities Act, 15 U.S.C. § 77v(a), and 28 U.S.C. § 1391,

because, among other things, some or all of the acts and transactions in which Defendants engaged

and that constitute violations of the federal securities laws occurred in this District, and because

CWH maintains its principal office in this District.

       11.     In connection with the conduct alleged in this Complaint, Defendants, directly and

indirectly, singly or in concert with others, have made use of the means or instrumentalities of

interstate commerce, the means or instruments of transportation or communication in interstate

commerce, the mails, and/or the facilities of a national securities exchange.

IV.    FACTUAL BACKGROUND

       A.      Defendants Issue Unregistered Shares of CWH Stock

       12.     Between July 2014 and April 2019, Rabalais, through CWH and NSEI, publicly

offered and sold at least 4,800 unregistered common and preferred share certificates of CWH to

investors in the United States, Canada, Europe, and Australia. The shares were marketed through

various “solicitation program” emails. Rabalais authored these emails and sent them to mailing

lists compiled from individuals who had registered on the NSEI website, previously made

payments to NSEI for other programs, and/or previously received CWH shares. The texts of these

solicitation emails also were posted publicly on the NSEI website and on the community forum of

the ASM website, both of which were accessible to NSEI and ASM members.

       13.     Rabalais sent the solicitation emails in his dual role as managing director of NSEI

and president and director of CWH, using an email address with an email domain associated with

NSEI. The solicitation emails were marked as copyrighted by CWH and included CWH’s

principal mailing address in Washington, DC.



                                               -4-
             Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 5 of 14



       14.     Rabalais’ pattern was to release one of these program solicitations when he needed

funding to operate the ASM platform and NSEI.

       15.     In the solicitation emails, Rabalais consistently and misleadingly described CWH

shares as “gifts” issued in exchange for “donations” of money to NSEI when, in reality, the

transactions constituted sales of unregistered securities for value based on offers by the Defendants

without a valid exemption from registration.

       16.     The CWH shares were securities. Rabalais viewed CWH shares as traditional stock

and as equity interests that would have real value when the ASM platform became a regulated

stock market. Rabalais planned to allow for transferability of CWH shares once the shares were

registered with the Commission and intended to grant voting rights to preferred shareholders at

some point in the future.

       17.     At no point during the time period that Defendants offered and sold CWH shares

using this gift-donation model, however, did they register the shares with the Commission or file

offering documents; no registration statement was filed or in effect as to the shares; and no valid

exemption from registration was available. Indeed, Defendants offered and sold the shares to

unaccredited investors across the United States and around the world, and Defendants had no

mechanism or process in place to evaluate prospective investors or determine whether those

investors qualified as accredited.

       18.     Investors purchased their CWH shares via the internet, with payments made

primarily to PayPal accounts in the names of NSEI and CWH. These PayPal accounts were owned

and controlled exclusively by Rabalais. Between July 2014 and March 2019, these accounts

received at least $1,321,818, which corresponded to the issuance of at least 87,292,710 common

shares and 143,068,510 preferred shares of CWH shares. Rabalais was the sole recipient of the



                                                -5-
             Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 6 of 14



funds paid through these accounts, and furthermore, he controlled the U.S. bank accounts to which

these PayPal funds were often moved.

       19.     Between July 2014 and March 2019, Rabalais also separately received payments of

at least $122,363 directly to U.S. bank accounts that he controlled, which corresponded to the

issuance of 5,388,000 common CWH shares and 101,147,188 preferred CWH shares. During this

same time period, Rabalais further received additional payments of approximately $26,900

through a Google Pay account that he controlled, which corresponded to the issuance of

approximately 270,000 CWH shares.

       20.     In April 2019, Defendants issued approximately 763,300 additional CWH shares

using the same solicitation methodology described herein. On information and belief, Defendants

received additional funds from investors for these shares.

       B.      Defendants’ Material Misrepresentations Regarding CWH Stock

       21.     At various times between July 2014 and April 2019, to induce investors to

participate in the share offerings and purchase CWH stock, Rabalais falsely touted the CWH shares

were about to be registered with the Commission, stressing the importance of buying the stock

before registration made it valuable.

       22.     For example, a June 2017 program solicitation email, prominently bearing the

official Commission seal (without authorization from the Commission), stressed the importance

of making a donation and obtaining shares as soon as possible: “This weekend we will finalize the

shareholder registry in preparation for submission to the S.E.C. as required by law and this is the

last shot at FREE PREFERRED SHARES.” The program offer included 25,000 “free” common

shares in CWH and 5,000 “free” preferred shares. Other emails concerning the same program

established that these were offered in exchange for a “donation” of $250.



                                               -6-
             Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 7 of 14



       23.     In addition to the solicitation program emails, in most of the cover emails he sent

to purchasers when transmitting their CWH share certificates, Rabalais promised registration of

the CWH shares. Rabalais also directly told individual CWH shareholders at various points

throughout the relevant time period, often in response to questions about the value and

transferability of the CWH shares, that registration was happening soon. Rabalais used an email

domain associated with NSEI when sending these transmittal emails.

       24.     The supposed registration of CWH stock was especially important because

Rabalais consistently instructed CWH shareholders that their shares could not be transferred and

had to be held by the initial recipient until registration occurred.

       25.     The following chart summarizes the written misrepresentations Rabalais made

directly, or through NSEI and CWH, to then-current and prospective CWH shareholders:

     Date             Statement
                      “When I receive [your email confirmation], your shares will be
     9/1/2014 to
                      recorded in the official stock database that will be used to register your
     12/2016
                      shares with the Securities and Exchange Commission.”
                      “No transfers allowed at this point. That must happen after S.E.C.
     9/14/2014
                      registration sometime next year.”
                      “At this point, shares can only move from the treasury to the proper
     10/3/2014        owner. You will be able to gift shares once they are registered with the
                      S.E.C., which is scheduled for some time in 2015.”
                      “We will register the stockholders with the S.E.C. once this process is
     9/13/2015
                      done. I’ll look to do this early 2016 after we close the claims.”
                      “There is no imminent IPO. We will be registering the stock with the
     10/7/2015
                      S.E.C. next year.”
                      “In early 2016, we will register the holding company stock with the
     10/25/2015       S.E.C. This is the first step to prepare a liquidity vehicle (private
                      market first) for out [sic] stockholders.”
                      “We’ve been carefully putting everything in order so that our company
     10/27/2015
                      stock can be registered with the S.E.C. early next year.”
                      “Have you ever had a missed opportunity in your life? . . . The lesson
                      here is that you can’t put things off anymore . . . About 97% of the
     4/27/2017        direct holdings via common and preferred stock are gone . . . If you
                      know someone who might be interested, this is their last chance before
                      we lock the shareholder registry.”


                                                 -7-
             Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 8 of 14




     Date             Statement
                      “This weekend we will finalize the shareholder registry in preparation
                      for the submission to the S.E.C. as required by law and this is the last
     6/30/2017
                      shot at FREE PREFERRED SHARES.” [The SEC’s official seal was
                      displayed alongside this statement.]
                      “You sell your stock once it is registered with the SEC (expected in a
     10/6/2017
                      year or less).”


       26.     These representations and written statements concerning the registration of CWH

stock were false and misleading. Defendants never took any steps during the relevant time period

to register the CWH shares, and as alleged above, the shares were never registered with the

Commission. Moreover, by April 2017, Rabalais still did not even know how to register securities

with the Commission, writing in an email to another CWH investor: “[w]e need to find out the

process of registering the shares.”

       27.     Rabalais should have known that his statements about registering securities with

the Commission, and the timeline for doing so, were misleading since he did not have an

understanding as to how such registration was achieved.

       C.      Defendants Deceive Investors as to the Nature of their Investment

       28.     The gift-donation model employed by Defendants presented a false appearance of

fact regarding the CWH share offering. Rabalais told investors they were receiving a gift in

exchange for a charitable donation, rather than purchasing unregistered securities. The purchasers

were not told that registration of the stock was necessary to comply with the securities laws.

Rabalais should have known that structuring the CWH stock offering to appear as charitable

donations could mislead investors.

       29.     Rabalais furthered the false appearance of fact regarding CWH share registration

by including the Commission’s seal in his June 30, 2017 solicitation email which gave the

misleading impression to prospective investors that the Commission was actively engaged with

                                               -8-
              Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 9 of 14



Rabalais and had approved his actions. Rabalais should have known that no such engagement or

approval had been obtained.

       30.     Rabalais also drafted or approved language on the NSEI and ASM websites that

conveyed and reinforced the misimpression that Defendants were engaged with the Commission.

Since at least November 2017, the website of the ASM platform has stated that ASM and NSEI

intend to “collaborate with the SEC and other regulatory agencies, as needed, through a continuous

and transparent dialogue . . . .”    While Rabalais may have intended to engage in such a

collaboration or “dialogue” with the Commission or Commission staff, to date, no such

collaboration or dialogue has occurred with respect to the issuance of CWH shares. Rabalais

should have known at the time he disseminated the information that no such collaboration or

dialogue had even been initiated.

       31.     Rabalais’ dissemination to investors and prospective investors of the material

misstatements reflected on the chart above also presented a false appearance of fact. At the time

he made many of those statements, Rabalais did not know how to register the stock and had taken

no action to do so. At a minimum, he should have known how the registration process worked

before making these representations to investors. He also should have known that registration

would not occur in the timeframe he stated.

       32.     While Rabalais may have hoped to get the CWH stock registered at some point, he

had no understanding of the registration process and had not taken any steps toward registration at

the time many of those statements were disseminated, rendering the statements false and

misleading.




                                               -9-
             Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 10 of 14



                                            COUNT I

 Sale of Unregistered Securities in Violation of Sections 5(a) and 5(c) of the Securities Act

                                    (Against All Defendants)

       33.     The Commission repeats and realleges Paragraphs 1 through 32 of its Complaint.

       34.     No registration statement was filed or in effect with the Commission pursuant to

the Securities Act with respect to the securities and transactions described in this Complaint and

no exemption from registration exists with respect to these securities and transactions.

       35.     Defendants directly or indirectly (a) made use of any means or instruments of

transportation or communication in interstate commerce or of the mails to sell securities through

the use or medium of a prospectus or otherwise; (b) carried or caused to be carried securities

through the mails or in interstate commerce, by any means or instruments of transportation, for the

purpose of sale or delivery after sale; and (c) made use of any means or instruments of

transportation or communication in interstate commerce or of the mails to offer to sell or offer to

buy through the use or medium of any prospectus or otherwise, any securities without a registration

statement having been filed or being in effect with the Commission as to such securities.

       36.     By reason of the foregoing, Defendants violated, and, unless enjoined, are

reasonably likely to continue to violate, Sections 5(a) and 5(c) of the Securities Act, 15 U.S.C. §§

77e(a) and 77e(c).

                                            COUNT II

                  Fraud in Violation of Section 17(a)(2) of the Securities Act

                                    (Against All Defendants)

       37.     The Commission repeats and realleges Paragraphs 1 through 32 of its Complaint.




                                               - 10 -
             Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 11 of 14



       38.     Defendants, in the offer or sale of any securities by the use of any means or

instruments of transportation or communication in interstate commerce or by use of the mails,

directly or indirectly knowingly, recklessly or negligently obtained money or property by means

of untrue statements of material facts or omissions to state material facts necessary to make the

statements made, in the light of the circumstances under which they were made, not misleading.

       39.     By reason of the foregoing, Defendants violated, and, unless enjoined, are

reasonably likely to continue to violate, Section 17(a)(2) of the Securities Act, 15 U.S.C. §

77q(a)(2).

                                          COUNT III

                  Fraud in Violation of Section 17(a)(3) of the Securities Act

                                   (Against All Defendants)

       40.     The Commission repeats and realleges Paragraphs 1 through 32 of its Complaint.

       41.     Defendants, in the offer or sale of any securities by the use of any means or

instruments of transportation or communication in interstate commerce or by use of the mails,

directly or indirectly knowingly, recklessly or negligently engaged in transactions, practices or

courses of business which operated or would have operated as a fraud or deceit upon the purchasers

and of such securities.

       42.     By reason of the foregoing, Defendants violated, and, unless enjoined, are

reasonably likely to continue to violate, Section 17(a)(3) of the Securities Act, 15 U.S.C. §

77q(a)(3).

                                    RELIEF REQUESTED

       WHEREFORE, the Commission respectfully requests the Court find Defendants

committed the violations charged, and enter Judgments:



                                              - 11 -
            Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 12 of 14



                                                  I.

                                      Permanent Injunctions

       Permanently restraining and enjoining Defendants, their officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with them, and each of

them, from directly or indirectly violating the federal securities laws alleged in this Complaint;

and further permanently restraining and enjoining Defendants, their officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with them, and each of

them, from directly or indirectly, including, but not limited to, through any entity owned or

controlled by any of them, participating in the issuance, purchase, offer, or sale of any security in

an unregistered offering by an issuer, provided, however, that such injunction shall not prevent

Rabalais from purchasing or selling securities for his own personal account or accounts that he

controls.

                                                 II.

                                           Disgorgement

       Ordering Defendants to disgorge, with prejudgment interest, on a joint and several basis,

all ill-gotten gains received as a result of the acts or courses of conduct alleged in this Complaint.

                                                 III.

                                              Penalties

       Ordering Defendants to pay civil money penalties pursuant to Section 20(d) of the

Securities Act, 15 U.S.C. § 77t(d).




                                                - 12 -
            Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 13 of 14



                                                  IV.

                                           Further Relief

        Granting such other and further relief as the Court determines to be necessary and

appropriate.

                                                  V.

                                     Retention of Jurisdiction

        Further, the Commission respectfully requests the Court retain jurisdiction over this action

and over Defendants in order to implement and carry out the terms of all orders and decrees that

may hereby be entered, or to entertain any suitable application or motion by the Commission for

additional relief within the jurisdiction of this Court.

                                        JURY DEMAND

        Plaintiff demands a trial by jury as to all claims so triable.




 DATED: August 19, 2019                           Respectfully submitted,

                                                  SECURITIES AND EXCHANGE COMMISSION

                                                  By:      /s/ Patrick R. Costello

                                                           Patrick R. Costello (Florida Bar No. 75034)
                                                           Attorney for Plaintiff
                                                           Securities and Exchange Commission
                                                           100 F Street NE
                                                           Washington, DC 20549-5949
                                                           Telephone: (202) 551-3982
                                                           Fax: (202) 772-9282
                                                           Email: costellop@sec.gov
                                                           Appearing pursuant to LCvR 83.2(e)




                                                 - 13 -
          Case 1:19-cv-02490 Document 1 Filed 08/19/19 Page 14 of 14




OF COUNSEL:

Melissa R. Hodgman (Appearing pursuant to LCvR 83.2(e))
Ivonia Slade (Appearing pursuant to LCvR 83.2(e))
Charles Davis (D.C. Bar No. 341438)
Michael Flanagan (D.C. Bar No. 985580)
Securities and Exchange Commission
100 F Street NE
Washington, DC 20549-5949




                                          - 14 -
